Citation Nr: 0719888	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  95-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to a disability rating in excess of 20 
percent for a lumbosacral strain.  

3.  Entitlement to a compensable disability rating for a 
heart murmur.  

4.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 1973 to July 1975.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1994 
rating decision of the Regional Office (RO) in Columbia, 
South Carolina that denied a disability evaluation in excess 
of 10 percent for service-connected lumbosacral strain and a 
compensable evaluation for heart murmur.  During the pendency 
of this appeal, a rating action dated in March 2000 increased 
the rating for low back disability from 10 to 20 percent, 
effective from August 3, 1993.  In April 2000, the RO denied 
service connection for depression.  In January 2002, the RO 
denied a total rating based on unemployability due to 
service-connected disability.  The veteran has perfected a 
timely appeal as to these issues.  

When the case was previously before the Board, in December 
2003, it was noted that the record reflects that the claims 
of service connection for head injury residuals and bilateral 
eye disability were raised in correspondence to the RO dated 
in September 1995.  A claim for service connection for 
headaches was raised in February 1998.  It appears that these 
issues were never addressed by the RO.  The Board referred 
these claims to the agency of original jurisdiction (AOJ) for 
appropriate consideration.  There is no record that the 
veteran was sent the notices required for these claims or 
that they were adjudicated by the AOJ.  The Board again 
refers these claims to the AOJ for proper disposition.  

The December 2003 Board remand noted that the veteran filed a 
timely notice of disagreement with RO action denying service 
connection for diabetes, pancreatitis, and a disorder of the 
lower extremities due to service-connected back disability.  
The Board pointed out that a statement of the case was 
required on these issues.  The AOJ issued the necessary SOC 
in October 2006.  There is no record of a timely substantive 
appeal.  Absent a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Bernard v. Brown, 4 Vet. App. 384 (1994).  

The December 2003 Board remand also remanded the claims for 
service connection for depression and a disability rating in 
excess of 20 percent for a lumbosacral strain.  Medical 
records were obtained and, after several attempts, the 
veteran was notified that additional records were not found.  
Also, the examination for the lumbosacral strain was done.  
In as much as the development of the claim for an increased 
rating for the lumbosacral strain has been completed to the 
extent possible, the Board proceeds with its review of the 
appeal.  

The issues of entitlement to service connection for 
depression, entitlement to a compensable disability rating 
for a heart murmur, and entitlement to a total disability 
rating based on individual unemployability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The service connected lumbosacral strain is manifested by 
complaints of low back pain, a mild list, mild guarding, and 
mild pain on motion.  Forward flexion is to 60 degrees, with 
20 degrees extension, 10 degrees right and left lateral 
flexion, and 10 degrees right and left lateral rotation.  
There is no ankylosis.  There is no additional limitation of 
motion on repetitive use of the joints due to fatigue, 
weakness, lack of endurance, or other factors.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Codes 5295, 5237 (2003, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2001, and updated in January 
2003, April 2004, February 2005, and June 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for an increased rating and service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed in April 2004, February 
2005, and June 2006 to submit any evidence in his possession 
that pertained to his claims.  Although this notice was 
delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated each based on all the evidence in 
October 2006, without taint from prior adjudications.  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  

The notice required by the Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) was sent to the veteran in June 2006.  
Because the rating claim is denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure to notify prejudice to the veteran.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim, and all 
required medical opinions have been sought.

A Disability Rating in Excess of 20 Percent for a Lumbosacral 
Strain

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

During the course of the current appeal, the rating criteria 
changed.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2006).  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 0 percent disabling if there were slight subjective 
symptoms only.  A 10 percent rating required characteristic 
pain on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5237 
(2006).  

Background

The evidence includes private medical records and VA clinical 
records containing complaints of back pain.  These have been 
considered but will not be set forth in detail here because 
they do not contain information to rate the disability.  

In March 1993, the veteran sought VA treatment for complaints 
of low back pain.  He was afforded a consultation in July 
1993.  Straight leg raising was negative.  There was no 
weakness or numbness.  There were no objective findings.  
X-rays of the lumbosacral spine were negative.  

For his February 1996 VA examination, the veteran reported a 
back injury in service and constant pain in his lower back.  
He walked without assistive devices.  He could toe and heel 
walk.  There was pain on palpation of the left paravertebral 
muscles.  No muscle spasm was noted.  Flexion was 80 to 90 
degrees.  Extension was 10 degrees.  Lateral bending was 30 
degrees.  Rotation was also 30 degrees.  Neurological 
examination showed deep tendon reflexes to be 2+ at the 
ankles and knees, bilaterally.  Muscle strength was 5/5.  
Straight leg raising was negative, bilaterally, although the 
veteran complained of pain.  This examination has essentially 
normal findings on range of motion and neurological testing.  
The only thing here is subjective complaints.  While such 
complaints could support a compensable rating, these findings 
do not approximate the marked level of disability associated 
with a 40 percent rating.  

At an RO hearing, in April 1996, the veteran testified of 
back symptoms.  He said that it hurt all the time and he 
usually wore a back brace.  He described limitations in 
walking and other activities.  

The report of the August 1997 VA examination shows the 
veteran reported injuring his back in service, with a re-
injury doing heavy lifting on the job.  He complained of back 
pain radiating to the left leg and sometimes to the right 
leg, associated with numbness and tingling.  He reported that 
he was unable to lift, hold a job, bend or climb stairs.  
There was spinal tenderness and minimal muscle spasm over the 
L5-S1 area.  He was able to toe and heel walk, but complained 
of pain.  Straight leg raising was positive at 15 degrees on 
the right and normal on the left.  Forward flexion was 45 
degrees, extension was 10 degrees, lateral flexion was 20 
degrees and rotation was 35 degrees.  The veteran complained 
of pain through out all ranges of motion.  X-rays of the 
lumbosacral spine were normal.  The diagnosis was lumbosacral 
strain.  

Looking at the criteria in effect at the time of the August 
1997 VA examination, there was muscle spasm and some loss of 
lateral spine motion consistent with a 20 percent rating.  
However, the findings did not approximate the requirements 
for the next higher rating, 40 percent.  There was no 
evidence of listing of the spine or a positive Goldthwaite's 
sign.  The limitation of forward bending was consistent with 
a 20 percent rating and did not approximate a marked degree 
consistent with a 40 percent rating.  The loss of lateral 
motion did not exceed that consistent with a 20 percent 
evaluation.  X-rays were negative; there was no evidence of 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Code 5295 (2003).  

The veteran's claims folder was reviewed for the September 
1999 VA examination of his spine.  He complained that he 
originally injured his back in a parachuting accident in 
service.  He acknowledged an industrial injury in September 
1996.  Following that injury, magnetic resonance imaging 
(MRI) reportedly disclosed a herniated disc.  [The June 1997 
report of A.T., M.D. states that the MRI showed mild 
degenerative changes; although the doctor interpreted his 
objective findings as reflecting the aggravation of 
preexisting degenerative disc disease.]  The veteran held a 
cane in his right hand.  He did not limp and his shoes had a 
normal wear pattern.  He was able to heel and toe walk 
without problems.  There was no muscular atrophy.  Sensation 
was normal throughout both lower extremities.  Reflexes were 
normal and active.  Straight leg raising was positive at 45 
degrees on the right and 30 degrees on the left.  The Lasegue 
test was positive bilaterally.  Flexion was 0 degrees, 
hyperextension was 0 degrees, lateral deviation to the right 
and left was 0 degrees, rotation to the right and left was 15 
degrees.  All movements were accompanied by discomfort.  Mild 
paraspinal spasm was noted.  X-rays revealed minimal 
degenerative changes and no fracture.  The diagnosis was 
degenerative disease of the lumbosacral spine and 
radiculopathy on the left side.  The examiner expressed the 
opinion that 60 percent of the disability was service-
connected and 40 percent due to the post service injury.  

This report is inconsistent.  It is inconsistent with reports 
of examinations before and after it.  It is also inconsistent 
within itself.  To say that all movements were accompanied by 
discomfort, when there was essentially no movement on 
flexion, extension and lateral bending is incongruous.  
Moreover, such extensive restrictions are not consistent with 
the mild spasm or minimal X-ray findings.  This report, by 
its own inconsistencies persuades the Board that it does not 
provide adequate information for rating purposes.  

The report of the July 2001 VA spine examination shows the 
veteran rated his low back pain at 4/10 and constant.  
Objectively, he could flex to 110 degrees and extend to 0 
degrees.  Left and right lateral bending was within normal 
limits.  There was no Wadell sign.  Deep tendon reflexes were 
2+ and symmetric.  There were no focal motor or sensory 
deficits in either lower extremity.  Babinski's sign was 
downgoing.  There was no clonus.   The dorsalis pedis pulse 
was 2+ and skin was intact.  

Under the criteria in effect at that time, the examination 
findings do not approximate the criteria for a rating in 
excess of 20 percent.  The findings do not reflect a severe 
level of disability.  There is no listing of whole spine to 
opposite side or positive Goldthwaite's sign.  The forward 
flexion to 110 degrees is greater than normal and does not 
reflect any limitation of flexion.  The restriction of 
extension to 0 degrees is not so significant as to warrant an 
evaluation in excess of 20 percent.  There was no loss of 
lateral motion.  There is no evidence of narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Code 5295 (2003).  There is simply 
nothing in the July 2001 examination which would support a 
rating in excess of 20 percent.  

At his May 2002 RO hearing, the veteran gave sworn testimony 
to the effect that his service-connected back strain had 
become worse.  He reported that he had pain all the time.  He 
also reported having limitation of motion and muscle spasm.  
He said he took prescription medication for the back and 
spasms.  He also used a back brace.  He slept with his legs 
propped up to relieve pressure on his back.  He said that he 
could not hold a job because of the back strain.  He listed 
many recreational activities he could no longer do because of 
his back.  He said he leaned to the right side and walked 
with a cane.  The pain was described as pretty much constant.  

On examination of the veteran's spine by VA, in March 2006, 
the claims file was available and was reviewed.  The veteran 
recounted the history of injury during a parachute jump in 
service.  He reported that there were no flare-ups, but his 
back hurt all the time.  He reported mild fatigue and 
weakness with moderate stiffness and decreased motion.  On 
inspection, he had a stooped posture and normal gait.  Thigh 
and calf muscle measurements were symmetrical.  There was a 
mild spinal list, with no gibbus, kyphosis, flattening, 
lordosis, scoliosis or reverse lordosis.  There was no 
ankylosis.  The muscles had mild guarding and mild pain on 
motion.  There was no spasm, atrophy, tenderness or weakness.  
Forward flexion went from 0 to 60 degrees on active motion 
and to 70 degrees on passive motion, with pain at 60 degrees.  
Active and passive motion produced the following limitations.  
Extension went to 20 degrees with pain at that point.  On 
both right and left, lateral flexion went to 10 degrees, with 
pain at that point.  Right and left lateral rotation went to 
10 degrees, with pain at that point.  The examiner expressed 
the opinion that there was no additional limitation of motion 
on repetitive use of the joints due to fatigue, weakness, or 
lack of endurance.  The examiner also noted that there were 
inconsistencies between the examination range of motion and 
the observed range of motion when the veteran was getting 
dressed.  He seemed to have no problem sitting in a chair and 
flexing his knee fully and holding his leg in that position 
to tie his shoes, bilaterally.  X-rays revealed mild 
degenerative changes.  

Considering the March 2006 VA examination findings under the 
rating code in effect prior to September 26, 2003, the 
veteran did not have the muscle spasm on extreme forward 
bending indicative of a disability warranting a 20 percent 
rating, but he did have some loss of lateral spine motion to 
support that evaluation.  However the evidence does not show 
the severe disability required for the next higher rating, 40 
percent.  There was no listing of the spine.  The forward 
flexion of 60 degrees is not a marked degree of limitation of 
forward bending.  There is no loss of lateral motion beyond 
that contemplated by the 20 percent rating.  While the X-rays 
disclosed mild degenerative changes, they were not sufficient 
to produce narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  Thus, a higher rating is 
not warranted under the rating criteria in effect prior to 
September 26, 2003.   38 C.F.R. Part 4, Code 5295 (2003).  

Considering the March 2006 VA examination findings under the 
rating code in effect as of to September 26, 2003, the 
forward flexion to 60 degrees just meets the requirement for 
a 20 percent rating.  It does not approximate the limitation 
of the thoracolumbar spine to forward flexion of 30 degrees 
or less, which is required for the next higher rating, 40 
percent.  Similarly, the doctor specified that there was no 
ankylosis, so a higher rating is not warranted on that basis.  

Although the veteran may feel that his service-connected back 
disorder disables him to such an extent that a higher rating 
should be assigned, the findings of the trained medical 
professionals are considerably more probative in determining 
if the disability approximates the criteria for a higher 
evaluation.  Here, the medical reports demonstrate by a 
preponderance of the evidence that the service-connected back 
disability does not approximate either old or new 
requirements for a higher rating.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected back injury residuals have not exceeded the 
applicable criteria for a 20 percent rating at any time.  


Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see supplemental statements of the case dated in 
April 1998 and January 2002), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for a lumbosacral 
strain is denied.  


REMAND

At his May 2002 RO hearing, the veteran expressed the opinion 
that he had depression because of his service-connected back 
and heart conditions.  The law provides that VA will deem a 
medical examination and opinion to be necessary when all 
information and lay or medical evidence (including statements 
of the claimant) indicate that the disability or symptoms may 
be associated with active service.  38 U.S.C.A. § 5103A(d) 
(West 2002).  There are psychiatric diagnoses from competent 
medical sources in the record and the veteran has indicated 
that these diagnoses are due to his service-connected 
disability symptoms.  Under these circumstances a medical 
opinion is needed.  

In accordance with the Board's December 2003 remand, the 
veteran reported for a cardiovascular examination in March 
2006.  The direct examination disclosed a grade III/VI 
systolic murmur, but other findings were normal.  The remand 
specified that all necessary tests and studies should be 
conducted.  The examiner determined that an "ETT" and 
echocardiogram test were needed to assess the service-
connected heart murmur.  The veteran failed to report for 
this necessary testing.  Failing to report for tests 
associated with an examination is the same as failing to 
report for the examination.  See Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The applicable regulation provides 
that if a person fails to report for an examination scheduled 
in conjunction with a claim for increase the claim must be 
denied.  38 C.F.R. § 3.655 (2006).  VA is bound by its 
regulations and the denial is not optional.  

However, in this case, the AOJ provided the veteran with 
incorrect information in this regard.  In a March 2006 
letter, the AOJ told the veteran that, "The law states that 
when a claimant, without good cause, fails to report for an 
examination or re-examination, the claim shall be rated based 
on the evidence of record."  38 C.F.R. § 3.655(b) (2006).  
While that is true for an original claim, the section goes on 
to provide that, "When an examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied."  (Emphasis added.)  
38 C.F.R. § 3.655(b) (2006).  The veteran should be given a 
notice of the regulatory consequences for failing to report 
for testing and another opportunity to report.  Since the 
evaluation of the service-connected heart condition could 
affect the claim for a total rating, both issues must be 
remanded.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issues of entitlement to service connection for depression, 
entitlement to a compensable disability rating for a heart 
murmur and entitlement to a total disability rating based on 
individual unemployability are REMANDED for the following 
action:

1.  The veteran should be scheduled for 
a VA psychiatric examination.  The 
claims folder should be made available 
to the examiner for review and the 
examiner should note that the file was 
reviewed.  Any tests or studies deemed 
necessary to respond to the following 
questions should be conducted.  The 
examiner should respond to the 
following questions with a complete 
explanation.  
a.  What is, at least as likely as not 
(a 50 percent or greater probability) 
the veteran's correct psychiatric 
diagnosis?  
b.  Is it at least as likely as not 
that the veteran's current psychiatric 
disorder was caused by his service-
connected back and heart disabilities?  
c.  If the service-connected 
disabilities contributed to cause part 
of the veteran's psychiatric 
disability; what percent of the 
psychiatric disability is due to the 
service-connected disorders?  

2.  The veteran should be scheduled for 
an echocardiogram to determine the 
extent of his service-connected 
valvular heart disease and an "ETT" 
test to determine his metabolic 
equivalent (MET's).  Any other tests or 
studies that are deemed necessary 
should be done.  The results should be 
reviewed by a cardiologist.  The doctor 
should express an opinion on the 
following question with a full 
explanation:

What are, at least as likely as not (a 
50 percent or greater probability), the 
METS associated with the service-
connected valvular heart disease?  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


